
	

114 S1284 IS: To clarify the treatment of carbon emissions from forest biomass, and for other purposes.
U.S. Senate
2015-05-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1284
		IN THE SENATE OF THE UNITED STATES
		
			May 11, 2015
			Mr. King introduced the following bill; which was read twice and referred to the Committee on Environment and Public Works
		
		A BILL
		To clarify the treatment of carbon emissions from forest biomass, and for other purposes.
	
	
 1.Carbon emissions from forest biomassIn taking an action regarding air emissions from an energy source or facility that uses forest biomass, the Administrator of the Environmental Protection Agency shall assume that forest biomass emissions do not increase overall carbon accumulations in the atmosphere if—
 (1)a Forest Inventory and Analysis of the Department of Agriculture that is current at the time the action is taken shows that forest carbon stocks in the United States are stable or increasing; or
 (2)the forest biomass is derived from mill residuals, harvest residuals, or forest management activities.
			
